                Case 19-11509-JTD             Doc 231       Filed 09/25/19        Page 1 of 38



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
RUI HOLDING CORP., et al.,1                                   )   Case No. 19-11509 (JTD)
                                                              )
                                   Debtors.                       Jointly Administered
                                                              )
                                                              )   Related to Docket Nos. 15, 169, 171, 172
                                                              )

 ORDER (A) APPROVING ASSET PURCHASE AGREEMENT AND AUTHORIZING
THE SALE OF ASSETS OF THE DEBTORS OUTSIDE THE ORDINARY COURSE OF
BUSINESS, (B) AUTHORIZING THE SALE OF ASSETS FREE AND CLEAR OF ALL
  LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (C) AUTHORIZING THE
    ASSUMPTION AND SALE AND ASSIGNMENT OF CERTAIN EXECUTORY
CONTRACTS AND UNEXPIRED LEASES, AND (D) GRANTING RELATED RELIEF

         Upon the Motion of the above captioned debtors and debtors in possession (collectively,

the “Debtors” or “Sellers”) (I)(A) Approving Procedures in Connection With Sale of Debtors’

Assets; (B) Scheduling Auction and Hearing to Consider Approval of Sale; (C) Approving

Procedures Related to Assumption of Certain Executory Contracts and Unexpired Leases;

(D) Approving Form and Manner of Notice Thereof; and (E) Granting Related Relief; and

(II)(A) Authorizing Sale of Such Assets Pursuant to the Transaction Documents, Free and Clear

of All Liens, Claims, Encumbrances and Other Interests; (B) Approving Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto; and

(C) Granting Related Relief [Docket No. 15] (the “Sale Motion”); and following the filing of the

Sale Motion, the Debtors negotiated that certain Asset Purchase Agreement by and among



1
         The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective
         federal tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants
         Unlimited, Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and
         mailing address is: 411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants
         under the following names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s;
         Kincaid’s; Maggie Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill;


PHIL1 8226725v.12
               Case 19-11509-JTD            Doc 231       Filed 09/25/19       Page 2 of 38



Restaurants Unlimited, Inc., Restaurants Unlimited Texas, Inc., RU Corp. and Landry’s, LLC,

dated as of August 27, 2019 (as amended by the First Amendment to Asset Purchase Agreement

dated September 23, 2019, the Second Amendment to Asset Purchase Agreement dated

September 24, 2019, and as may be further amended or otherwise modified from time to time

and including all related instruments, documents, exhibits, schedules, and agreements thereto,

collectively, the “Agreement”), a copy of which are collectively attached hereto as Exhibit A;2

and pursuant to this Court’s Order (A) Approving Procedures in Connection with Sale of

Debtors’ Assets; (B) Scheduling Auction and Hearing to Consider Approval of Sale;

(C) Approving Procedures Related to Assumption of Certain Executory Contracts and Unexpired

Leases; (D) Approving Form and Manner of Notices Thereof; and (E) Granting Related Relief

[Docket No. 169] (the “Sale Procedures Order”), the Court having authorized the Debtors to

enter into the Agreement with Landry’s, LLC (“Buyer”) pursuant to which Buyer (together with

its permitted successors, designees and assigns) agreed to serve as the “Stalking Horse

Purchaser” with respect to the Purchased Assets, free and clear of all Liens (as defined below),

with such sale to be in accordance with the terms and conditions of the Agreement; and the Sale

Procedures Order having authorized the Debtors to conduct, and approving the terms and

conditions of, an auction as set forth in the Sale Procedures Order (the “Auction”) to consider

higher or otherwise better offers for the Purchased Assets, establishing a date for the Auction,

and approving, among other things: (i) certain Sale Procedures (the “Sale Procedures”) to be used

in connection with the Auction; (ii) the form and manner of notice of the Auction and Sale



        Portland Seafood Company; Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and
        Stanley & Seafort’s.
2
        Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
        Agreement or Sale Motion, as applicable.


                                                      2
PHIL1 8226725v.12
              Case 19-11509-JTD          Doc 231       Filed 09/25/19     Page 3 of 38



Procedures; (iii) procedures relating to certain unexpired leases and executory contracts,

including notice of proposed cure amounts; and (iv) the Breakup Fee and the Expense

Reimbursement; and the Court having established the date of the hearing on the Sale Motion (the

“Sale Hearing”); and the Court having jurisdiction to consider the Sale Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157(b)(2) and 1334; and in consideration of

the Sale Motion, the relief requested therein, and the responses thereto being a core proceeding in

accordance with 28 U.S.C. § 157(b); and the appearance of all interested parties and all responses

and objections to the Sale Motion having been duly noted in the record of the Sale Hearing; and

upon the record of the Sale Hearing, and all other pleadings and proceedings in these chapter 11

cases, including the Sale Motion, the certificates of service regarding the Sale Motion [Docket

Nos. 51, 163 and 183], and it appearing that the relief requested in the Sale Motion is in the best

interests of the Debtors, their estates, their stakeholders and all other parties in interest; and after

due deliberation and sufficient cause appearing therefore;

IT IS HEREBY FOUND, DETERMINED AND CONCLUDED THAT:3

        A. The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding

pursuant to Bankruptcy Rule 9014.

        B. To the extent any of the following findings of fact constitute conclusions of law, they

are adopted as such. To the extent any of the following conclusions of law constitute findings of

fact, they are adopted as such.

        C. The Court has jurisdiction over this matter and over the property of the Debtors’

estates, including the Purchased Assets to be sold, transferred, or conveyed pursuant to the




                                                   3
PHIL1 8226725v.12
               Case 19-11509-JTD            Doc 231        Filed 09/25/19       Page 4 of 38



Agreement, pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a “core proceeding” pursuant

to 28 U.S.C. § 157(b)(2). Venue of these chapter 11 cases and the Sale Motion in this district is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        D. This Order constitutes a final and appealable order within the meaning of 28 U.S.C.

§ 158(a). To any extent necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal

Rules of Civil Procedure, as made applicable by Bankruptcy Rule 7054, the Court expressly finds

that there is no just reason for delay in the implementation of this Order, and expressly directs

entry of judgment as set forth herein and the closing of all transactions contemplated hereby

without regard to any stay or delay in its implementation.

        E. The statutory bases for the relief requested in the Sale Motion and for the approvals

and authorizations herein are (i) Sections 102, 105, 363 and 365 of the Bankruptcy Code, and

(ii) Bankruptcy Rules 2002, 6004, 6006, and 9014.

        F. On July 7, 2019 (the “Petition Date”), the Debtors filed voluntary petitions under

chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtors have continued in

possession and management of their businesses and properties as debtors-in-possession pursuant

to Sections 1107(a) and 1108 of the Bankruptcy Code.

        G. As evidenced by the certificates of service filed with the Court [Docket Nos. 51, 163

and 183], proper, timely, adequate, and sufficient notice of the Sale Motion, the Auction, and the

Sale Hearing have been provided in accordance with Sections 102(1) and 363(b) of the

Bankruptcy Code, Bankruptcy Rules 2002, 6004, 9006, 9007, 9008, and 9014, the local rules of

the Court, the procedural due process requirements of the United States Constitution, and in


3
        All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the
        Sale Motion are incorporated herein to the extent not inconsistent herewith.


                                                       4
PHIL1 8226725v.12
              Case 19-11509-JTD            Doc 231   Filed 09/25/19     Page 5 of 38



compliance with the Sale Procedures Order. The Debtors also gave due and proper notice of the

potential assumption, sale, and assignment of each contract or lease listed on the notice of

assumption, sale, and assignment of designated unexpired leases and executory contracts filed on

August 29, 2019 [Docket No. 172] (the “Assumed Contracts”) to each non-debtor party under

each such Assumed Contract. Such notice was good and sufficient and appropriate under the

particular circumstances.    No other or further notice of the Sale Motion, the Auction, the

Sale Hearing, the assumption and assignment of the Assumed Contracts, or of the entry of this

Order is necessary or shall be required.

        H. A reasonable opportunity to object or be heard regarding the requested relief has been

afforded to all interested persons and entities, including, without limitation, (i) all entities that

claim any interest in or lien upon the Purchased Assets, (ii) all non-debtor parties to Assumed

Contracts assumed and sold and assigned pursuant to this Order, (iii) all governmental taxing

authorities that have, or as a result of the sale of the Purchased Assets may have, Claims,

contingent or otherwise, against the Debtors, (iv) all parties that filed requests for notices under

Bankruptcy Rule 9010(b) or were entitled to notice under Bankruptcy Rule 2002, (v) all creditors

(whether their Claims are liquidated, contingent, or unmatured) of the Debtors, (vi) all interested

governmental, pension and environmental authorities, (vii) the Office of the United States

Trustee for the District of Delaware, and (viii) all entities that heretofore expressed to the

Debtors a serious interest in purchasing the Purchased Assets. Other parties interested in bidding

on the Purchased Assets were provided, pursuant to the Sale Procedures Order, sufficient

information to make an informed judgment on whether to bid on the Purchased Assets.




                                                 5
PHIL1 8226725v.12
               Case 19-11509-JTD             Doc 231        Filed 09/25/19        Page 6 of 38



        I. The Purchased Assets and the NewCo Stock (as defined below)4 are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

        J. The Debtors have demonstrated a sufficient basis and the existence of reasonable and

appropriate circumstances requiring them to enter into the Agreement, sell or transfer the

Purchased Assets and/or the NewCo Stock and assume and assign the Assumed Contracts, to

Buyer and/or NewCo, as applicable, under Sections 363 and 365 of the Bankruptcy Code, and

such actions are appropriate exercises of the Debtors’ business judgment and in the best interests

of the Debtors, their estates and their stakeholders.

        K. The Sale Procedures set forth in the Sale Procedures Order were non-collusive,

substantively and procedurally fair to all parties.

        L. The Debtors and their professionals have complied, in good faith, in all respects with

the Sale Procedures Order. As demonstrated by (i) the testimony and other evidence proffered or

adduced at the Sale Hearing and (ii) the representations of counsel made on the record at the

Sale Hearing, through marketing efforts and a competitive sale process conducted in accordance

with the Sale Procedures Order, the Debtors (a) afforded interested potential purchasers a full,

fair, and reasonable opportunity to qualify as bidders and submit their highest or otherwise best

offer to purchase all of the Debtors’ assets, (b) provided potential purchasers, upon request,

sufficient information to enable them to make an informed judgment on whether to bid on the

Purchased Assets, and (c) considered any bids submitted on or before the deadline to submit bids

as set forth in the Sale Procedures (the “Bid Deadline”).



4
        Any reference to the transfer of the NewCo Stock in this Order shall be applicable only to the extent Buyer
        elects to have the Debtors transfer some or all of the Purchased Assets to NewCo pursuant to Section 9.21
        of the Agreement. To the extent Buyer elects to purchase NewCo Stock, the NewCo Stock shall be
        included as a Purchased Asset.


                                                        6
PHIL1 8226725v.12
              Case 19-11509-JTD          Doc 231      Filed 09/25/19     Page 7 of 38



        M. Buyer has certain rights to assign its rights and obligations in accordance with Section

9.6 of the Agreement. To the extent Buyer effects one or more assignments pursuant to Section

9.6 of the Agreement, the assignees shall be the “Buyer” hereunder.

        N. No Qualified Bids were received by the Debtors prior to expiration of the Bid

Deadline other than by the Buyer and on September 17, 2019 the Debtors filed the Notice of

Cancellation of Auction and Designation of Stalking Horse Purchaser as the Purchaser in

Connection with the Sale of Substantially All of the Debtors' Assets [Docket No. 208]. Buyer

submitted the highest or otherwise best offer for the Purchased Assets in accordance with the

Sale Procedures Order. The Sale Procedures obtained the highest value for the Purchased Assets

for the Debtors and their estates.

        O. The offer of Buyer, upon the terms and conditions set forth in the Agreement,

including the form and total consideration to be realized by the Debtors pursuant to the

Agreement, (i) is the highest or best offer received by the Debtors, (ii) is fair and reasonable,

(iii) is in the best interests of the Debtors’ stakeholders and estates, (iv) constitutes full and fair

consideration and reasonably equivalent value for the Purchased Assets and/or the NewCo Stock,

and (v) will provide a greater recovery for the Debtors’ creditors, and other interested parties than

would be provided by any other practically available alternative.

        P. Buyer is not an “insider” or “affiliate” of the Debtors as those terms are defined in the

Bankruptcy Code and the decisions thereunder. Buyer is a purchaser in “good faith,” as that term

is used in the Bankruptcy Code and the decisions thereunder, and is entitled to the protections of

Section 363(m) and (n) of the Bankruptcy Code with respect to all of the Purchased Assets

and/or the NewCo Stock. The Agreement was negotiated and entered into in good faith, based

upon arm’s length bargaining, and without collusion or fraud of any kind. Neither the Debtors


                                                  7
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19    Page 8 of 38



nor Buyer have engaged in any conduct that would prevent the application of Section 363(m) of

the Bankruptcy Code or cause the application of, or implicate, Section 363(n) of the Bankruptcy

Code to the Agreement or to the consummation of the sale transaction and transfer of the

Purchased Assets, the NewCo Stock, and Assumed Contracts to Buyer and/or NewCo. Buyer is

purchasing the Purchased Assets (including the Assumed Contracts) and/or the NewCo Stock in

good faith and is a good faith purchaser within the meaning of Section 363(m) of the Bankruptcy

Code and is, therefore, entitled to the protection of that provision, and otherwise has proceeded in

good faith in all respects in connection with this proceeding in that: (i) Buyer recognized that the

Debtors were free to deal with any other party interested in acquiring the Purchased Assets,

(ii) Buyer complied with the provisions in the Sale Procedures Order, (iii) all consideration to be

paid by Buyer and other agreements or arrangements entered into by Buyer in connection with

the sale have been disclosed, (iv) Buyer has not violated Section 363(n) of the Bankruptcy Code

by any action or inaction, and (v) the negotiation and execution of the Agreement and any other

agreements or instruments related thereto were in good faith.

        Q. The Debtors have full corporate power and authority to execute the Agreement (and

all other documents contemplated thereby) and consummate the transactions contemplated

therein, and the sale or transfer of the Purchased Assets and sale of the NewCo Stock has been

duly and validly authorized by all necessary corporate actions on the part of the Debtors. No

consents or approvals, other than as may be expressly provided for in the Agreement, are

required by the Debtors to consummate such transactions.

        R.      The Debtors have advanced sound business reasons for seeking to enter into the

Agreement and to sell and/or assume and sell and assign the Purchased Assets and/or the NewCo

Stock, as more fully set forth in the Sale Motion and Agreement and as demonstrated at the


                                                 8
PHIL1 8226725v.12
               Case 19-11509-JTD        Doc 231      Filed 09/25/19     Page 9 of 38



Sale Hearing, and it is a reasonable exercise of the Debtors’ business judgment to sell and/or

assume and sell and assign the Purchased Assets and/or the NewCo Stock and to consummate the

transactions contemplated by the Agreement. With the exception of Liquor Licenses (as defined

in the Agreement), notwithstanding any requirement for approval or consent by any person, the

transfer of the Purchased Assets to Buyer or NewCo, as applicable, and/or the sale of the NewCo

Stock to Buyer and the assumption and assignment of the Assumed Contracts is a legal, valid,

and effective transfer of the Purchased Assets (including the Assumed Contracts) and the NewCo

Stock.

         S. The terms and conditions of the Agreement, including the consideration to be realized

by the Debtors pursuant to the Agreement, are fair and reasonable, and the transactions

contemplated by the Agreement and reflected in this Order are in the best interests of the

Debtors’ estates.

         T. Other than the Assumed Liabilities, the Purchased Assets and/or the NewCo Stock

shall be sold free and clear of any and all liens (statutory or otherwise, including, without

limitation, mechanics’, materialmens’ and other consensual and non-consensual liens and

statutory liens), hypothecations, encumbrances, security interests, mortgages, debts, levies,

indentures, pledges, restrictions (whether on voting, sale, transfer, disposition or otherwise),

charges, instruments, preferences, priorities, security agreements, conditional sales agreements,

title retention contracts, options, Claims, judgments, offsets, rights of recovery, rights of pre-

emption, rights of first refusal or other third party rights, Claims for reimbursement, contribution,

indemnity, exoneration, products liability, alter-ego, environmental, or Tax (including Claims for

any and all foreign, federal, state and local Taxes), decrees of any court or foreign or domestic

governmental entity, orders of any Governmental Authority, of any kind or nature (including


                                                 9
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 10 of 38



(i) any conditional sale or other title retention agreement and any lease having substantially the

same effect as any of the foregoing, (ii) any assignment or deposit arrangement in the nature of a

security device, and (iii) any Claim based on any theory that either Buyer or NewCo is a

successor or a continuation of the Debtors or the Debtors’ business), reclamation Claims, Claims

under the Perishable Agricultural Commodities Act of 1930 (as amended, “PACA”) and state

statutes of similar effect (together, the “PACA Claims”), Claims under the under the Packers and

Stockyards Act of 1921 (as amended, “PASA” and any Claims thereunder the “PASA Claims”),

obligations, liabilities, demands, and guaranties, whether known or unknown, choate or inchoate,

filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

perfected or unperfected, allowed or disallowed, contingent or non-contingent, liquidated or

unliquidated, matured or unmatured, material or non-material, disputed or undisputed, whether

arising prior to or subsequent to the commencement of the bankruptcy cases, and whether

imposed by agreement, understanding, law, equity or otherwise, including Claims otherwise

arising under doctrines of successor liability (collectively, the “Liens”), other than the Permitted

Liens. The Debtors have satisfied, or provided for, any and all PACA Claims and PASA Claims

and the Purchased Assets are being transferred free and clear of any trusts provided for in PACA

or PASA.

        U. The Liens (other than the Permitted Liens, as defined in the Agreement and

hereinafter, the “Permitted Liens”) shall attach to the consideration to be received by the Debtors

in the same priority and subject to the same defenses and avoidability, if any, as before the

closing of the transactions contemplated by the Agreement (the “Closing”), and Buyer would not

enter into the Agreement to purchase the Purchased Assets or proceed to the Closing otherwise.




                                                10
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231        Filed 09/25/19   Page 11 of 38



        V. The transfer of the Purchased Assets to Buyer and/or NewCo, as applicable, and the

transfer of the NewCo Stock to Buyer under this Agreement and the Order will be a legal, valid,

and effective transfer of the Purchased Assets and the NewCo Stock and shall vest Buyer or

NewCo, as applicable, with all right, title, and interest of the Debtors to the Purchased Assets

(and vests or will vest Buyer with all right, title and interest of the Debtors to the NewCo Stock)

free and clear of any and all Liens (other than the Permitted Liens). Except as specifically

provided in the Agreement or this Order, Buyer shall not assume or become liable for any Liens

(other than the Permitted Liens) relating to the Purchased Assets and/or the NewCo Stock being

sold by the Debtors.

        W. The transfer of the Purchased Assets to Buyer and/or NewCo, as applicable, and the

transfer of the NewCo Stock to Buyer free and clear of all Liens (other than the Permitted Liens)

will not result in any undue burden or prejudice to any holders of any Liens, because all such

Liens of any kind or nature whatsoever shall attach to the net proceeds of the sale of the

Purchased Assets and/or NewCo Stock received by the Debtors in the order of their priority, with

the same validity, force, and effect which they now have as against the Purchased Assets and

subject to any claims and defenses the Debtors or other parties may possess with respect thereto.

All persons having Liens of any kind or nature whatsoever against or in any of the Debtors, the

Purchased Assets and/or the NewCo Stock shall be forever barred, estopped and permanently

enjoined from pursuing or asserting such Liens (other than the Permitted Liens) against Buyer or

NewCo, or any of their respective assets, property, successors or assigns, the Purchased Assets

and/or the NewCo Stock.

        X. The Debtors may sell the Purchased Assets and/or the NewCo Stock free and clear of

all Liens of any kind or nature whatsoever (other than the Permitted Liens) because, in each case,


                                                11
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 12 of 38



one or more of the standards set forth in Section 363(f) of the Bankruptcy Code has been

satisfied. In the case of the Liens of the DIP Lenders and the Prepetition Lenders, those parties

are providing their consent to the transactions contemplated by the Agreement and this Order,

pursuant to Section 363(f)(2) of the Bankruptcy Code, in accordance with a consent agreement,

between the Debtors, the DIP Agent and the Prepetition Agent, which consent agreement

contemplates immediate application of the net proceeds of sale to the payment of the balance

owed by the Debtors on the DIP Facility and payment of a portion of the balance owed on the

Prepetition Facility, all in accordance with such consent agreement. Those (i) holders of Liens

and (ii) non-debtor parties to the Assumed Contracts, who did not object, or who withdrew their

objections, to the sale of the Purchased Assets and the Sale Motion are deemed to have consented

pursuant to Section 363(f)(2) of the Bankruptcy Code. Except as set forth below, all objections

to the Sale Motion, including objections by non-debtor parties to the Assumed Contracts, have

been overruled or resolved. Those holders of Liens who did object fall within one or more of the

other subsections of Section 363(f) of the Bankruptcy Code and are adequately protected by

having their Liens, if any, attach to the proceeds of the sale of the Purchased Assets ultimately

attributable to the property against or in which they claim or may claim any Liens, with such

Liens being subject to treatment as prescribed in the Debtors’ chapter 11 plan or by separate

order of this Court.

        Y. Not selling the Purchased Assets and/or the NewCo Stock free and clear of all Liens

(other than the Permitted Liens) would adversely impact the Debtors’ estates, and the sale of

Purchased Assets and/or the NewCo Stock other than one free and clear of all Liens (other than

the Permitted Liens) would be of substantially less value to the Debtors’ estates.




                                                12
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 13 of 38



        Z. The Debtors and Buyer have, to the extent necessary, satisfied the requirements of

Section 365 of the Bankruptcy Code, including Subsections 365(b)(1)(A), (B) and 365(f), in

connection with the sale and the assumption and assignment of the Assumed Contracts. Buyer

and/or NewCo has demonstrated adequate assurance of future performance with respect to the

Assumed Contracts pursuant to Section 365(b)(1)(C) of the Bankruptcy Code.

        AA.     Buyer is an established and substantial company that has decades of experience in

managing operations of this type through its subsidiaries. Its brands extend across all ranges of

the casual and fine dining market. Its operations and its need to ensure and protect its reputation

against default together with its track record of operating profitably provides counterparties with

a level of adequate assurance of future performance and protection against subsequent default

under the Assumed Contracts that meets the requirements of Section 365 of the Bankruptcy

Code. The assumption and assignment of the Assumed Contracts pursuant to the terms of this

Order is integral to the Agreement and is in the best interests of the Debtors, their estates, their

stakeholders and other parties in interest, and represents the exercise of sound and prudent

business judgment by the Debtors.

        BB.     The Assumed Contracts are assignable notwithstanding any provisions contained

therein to the contrary. The Buyer shall have sole responsibility for paying all Cure Costs

required to assume and assign the Assumed Contracts to Buyer or NewCo, as applicable.

Pursuant to Section 2.7 of the Agreement, Buyer shall maintain certain rights to modify the list of

Assumed Contracts after the date of this Order and up to October 31, 2019 as set forth in such

section. Such modification rights include, but are not limited to, the right of Buyer, prior to the

applicable Contract Designation Deadline, to designate certain Designation Rights Assets for

assumption by the Debtors and assignment to Buyer. Buyer would not have agreed to the


                                                13
PHIL1 8226725v.12
                 Case 19-11509-JTD       Doc 231       Filed 09/25/19   Page 14 of 38



transactions set forth in the Agreement without such modification rights.           The notice and

opportunity to object provided to the contract counterparties to such contracts and to other parties

in interest, as set forth in the Sale Procedures Order and Agreement, fairly and reasonably

protects any rights that such contract counterparties and other parties in interest may have with

respect to such contracts.

           CC.    Pursuant to Section 2.9(a)(v) of the Agreement, the Debtors are further required to

enter into the Management Agreement in substantially the form set forth as Exhibit F to the

Agreement. Buyer would not have agreed to the transactions set forth in the Agreement without

the Debtors’ entry into the Management Agreement.

           DD.    The notice and opportunity to object provided to the Debtors’ parties in interest,

as set forth in the Sale Procedures Order and Agreement, fairly and reasonably protects any rights

of any party in interest.

           EE.Buyer will be acting in good faith, pursuant to Section 363(m) of the Bankruptcy

Code, in closing the transactions contemplated by the Agreement at any time on or after the entry

of this Order and cause has been shown as to why this Order should not be subject to the stay

provided by Bankruptcy Rules 6004(h) and 6006(d).

           FF. The transactions contemplated under the Agreement do not amount to a consolidation,

merger, or de facto merger of Buyer and/or NewCo, on the one hand, and the Debtors and/or the

Debtors’ estates, on the other, there is not substantial continuity between Buyer and/or NewCo,

on the one hand, and the Debtors, on the other, there is no continuity of enterprise between the

Debtors and either the Buyer or NewCo, neither of Buyer or NewCo is a mere continuation of the

Debtors or their estates, and neither of Buyer or NewCo is a successor to the Debtors or their

estates.


                                                  14
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231        Filed 09/25/19   Page 15 of 38



        GG. The total consideration provided by Buyer for the Purchased Assets and/or the

NewCo Stock was the highest or best offer received by the Debtors, and the Purchase Price and

other consideration under the Agreement, including the assumption of the Assumed Liabilities,

constitutes (a) reasonably equivalent value under the Bankruptcy Code and the Uniform

Fraudulent Transfer Act, (b) fair consideration under the Uniform Fraudulent Conveyance Act,

and (c) reasonably equivalent value, fair consideration, and fair value under any other applicable

laws of the United States, any state, territory or possession, or the District of Columbia, for the

Purchased Assets and/or the NewCo Stock.

        HH.     Time is of the essence in consummating the sale. In order to maximize the value

of the Purchased Assets, it is essential that the sale of the Purchased Assets and/or the NewCo

Stock occur within the time constraints set forth in the Agreement. Accordingly, there is cause to

lift the stays contemplated by Bankruptcy Rules 6004 and 6006.

        II.     At and effective as of the Closing, Buyer, or in Buyer’s discretion, NewCo, shall

assume sole responsibility for paying and satisfying the Assumed Liabilities, including all

liabilities and obligations of Sellers related to or arising under the Assumed Contracts. For the

avoidance of doubt, nothing in this Order (including, without limitation, any provisions in this

Order regarding the sale, transfer or conveyance of the Purchased Assets and/or the NewCo

Stock free and clear of Liens) nor in the Agreement shall be construed to mean that Buyer is not

assuming from the Debtors and thereafter becoming solely responsible for the payment,

performance and discharge of the Assumed Liabilities. After the Closing and upon payment of

the applicable Cure Costs, if any, the Debtors shall have no liability whatsoever with respect to

the Assumed Liabilities. Except as set forth in the Agreement, the Management Agreement, the

Assignment and Assumption Agreement, each Single Location Assignment and this Order, Buyer


                                                15
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231        Filed 09/25/19      Page 16 of 38



shall have no obligations with respect to any liabilities of the Debtors other than the Assumed

Liabilities, including Cure Costs. Without otherwise limiting the foregoing, as set forth in the

Agreement, Buyer shall have no liability for gift card obligations of Sellers as of the Closing

Date for any amount exceeding $4,100,000.00.

    NOW, THEREFORE, BASED UPON ALL OF THE FOREGOING, IT IS
HEREBY ORDERED, ADJUDGED AND DECREED THAT:

      1.        The relief requested in the Sale Motion is granted in its entirety and the

Agreement is approved, subject to the terms and conditions contained herein.

      2.        Except as set forth in paragraphs 49 and 53 of this Order, all objections,

responses, reservations of rights, and requests for continuance concerning the Sale Motion are

resolved in accordance with the terms of this Order and as set forth in the record of the Sale

Hearing.    To the extent any such objection, response, reservation of rights, or request for

continuance was not otherwise withdrawn, waived, or settled, it is overruled and denied on the

merits.

      3.        Notice of the Sale Hearing was fair and equitable under the circumstances and

complied in all respects with 11 U.S.C. § 102(1) and Bankruptcy Rules 2002, 6004, and 6006.

      4.        The sale of the Purchased Assets and/or the NewCo Stock, the terms and

conditions of the Agreement (including all schedules and exhibits affixed thereto), and the

transactions contemplated thereby shall be, and hereby are, authorized and approved in all

respects, and shall be enforceable against each of the Parties thereto.

      5.        The sale of the Purchased Assets and/or the NewCo Stock and the consideration

provided by Buyer under the Agreement are fair and reasonable and shall be deemed for all




                                                 16
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231        Filed 09/25/19   Page 17 of 38



purposes to constitute a transfer for reasonably equivalent value and fair consideration under the

Bankruptcy Code and any other applicable law.

      6.        Buyer is hereby granted and is entitled to all the protections provided to a good

faith purchaser under Section 363(m) of the Bankruptcy Code, including with respect to the

transfer of the Assumed Contracts as part of the sale of the Purchased Assets and/or the NewCo

Stock pursuant to Section 365 of the Bankruptcy Code and this Order.

      7.        The Debtors shall be, and hereby are, authorized and directed to fully assume,

perform under, consummate, and implement the terms of the Agreement together with any and

all additional instruments and documents that may be necessary or desirable in connection with

implementing and effectuating the terms of the Agreement, this Order, and/or the sale of the

Purchased Assets and/or the NewCo Stock, including, without limitation, the Management

Agreement, certificates, deeds, assignments, and other instruments of transfer, and to take all

further actions as may reasonably be requested by Buyer for the purpose of assigning,

transferring, granting, conveying, and conferring to Buyer or NewCo, as applicable, or reducing

to possession, any or all of the Purchased Assets, the NewCo Stock or Assumed Liabilities, as

may be necessary or appropriate to the performance of the Debtors’ obligations in accordance

with the Agreement, without any further corporate action or orders of this Court.

      8.        The Debtors and each other person or entity having duties or responsibilities

under the Agreement, any agreements or instruments related thereto or this Order, and their

respective directors, officers, managers, employees, members, agents, representatives, and

attorneys, are authorized and empowered, subject to the terms and conditions contained in the

Agreement and this Order, to carry out all of the provisions of the Agreement and any related

agreements or instruments; to issue, execute, deliver, file, and record, as appropriate, the


                                                17
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231        Filed 09/25/19   Page 18 of 38



documents evidencing and consummating the Agreement and any related agreements or

instruments; to take any and all actions contemplated by the Agreement, any related agreements

or instruments, or this Order; and to issue, execute, deliver, file, and record, as appropriate, such

other contracts, instruments, releases, indentures, mortgages, deeds, bills of sale, assignments,

leases, or other agreements or documents and to perform such other acts and execute and deliver

such other documents, as are consistent with, and necessary, desirable or appropriate to

implement, effectuate, and consummate, the Agreement, any related agreements or instruments,

and this Order and the transactions contemplated thereby and hereby, all without further

application to, or order of, the Court or further action by their respective directors, officers,

managers, employees, members, agents, representatives, and attorneys, and with like effect as if

such actions had been taken by unanimous action of the respective directors, officers, managers,

employees, members, agents, representatives, and attorneys of such entities. The secretary or any

assistant secretary of the Debtors shall be, and hereby is, authorized to certify or attest to any of

the foregoing actions (but no such certification or attestation shall be required to make any such

action valid, binding, and enforceable). The Debtors are further authorized and empowered to

cause to be filed with the secretary of state of any state or other applicable officials of any

applicable Governmental Authority any and all certificates, agreements, or amendments

necessary or appropriate to effectuate the transactions contemplated by the Agreement, any

related agreements and this Order, and all such other actions, filings, or recordings as may be

required under appropriate provisions of the applicable laws of all applicable Governmental

Authorities or as any of the officers of the Debtors may determine are necessary or appropriate.

The execution of any such document or the taking of any such action shall be, and hereby is,

deemed conclusive evidence of the authority of such person to so act. Without limiting the


                                                 18
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231        Filed 09/25/19   Page 19 of 38



generality of the foregoing, this Order shall constitute all approvals and consents, if any, required

by the corporate laws of the states of formation of each Debtor and all other applicable business,

corporation, trust, and other laws of the applicable Governmental Authorities with respect to the

implementation and consummation of the Agreement, any related agreements or instruments and

this Order, and the transactions contemplated thereby and hereby.

      9.        The Debtors’ creation of new subsidiaries (each and collectively, “NewCo”)

pursuant to the terms of the Agreement, which are legal entities formed in a jurisdiction

determined by Buyer in Buyer’s sole discretion, shall be and hereby is authorized and approved.

Contemporaneously with the Closing of the transactions contemplated by the Agreement to occur

on the Closing Date, and thereafter with respect to any Designation Rights Asset as contemplated

in the Agreement, the Debtors may transfer all of the Purchased Assets, or such portion of the

Purchased Assets as Buyer may direct, to NewCo free and clear of Liens pursuant to Sections

105(a) and 363(f) of the Bankruptcy Code except as expressly permitted or otherwise specifically

provided for in the Agreement or this Order, assume and assign each of the Assumed Contracts,

as Buyer may direct, to NewCo, and NewCo may assume some or all of the Assumed

Obligations, to the extent directed by Buyer, and, in consideration therefore, the Debtors shall

receive 100% of the equity ownership of each NewCo (the “NewCo Stock”) which NewCo Stock

shall be transferred to Buyer as directed by Buyer. Buyer shall assume all of the Assumed

Obligations not assumed by NewCo.

    10.         To the fullest extent permitted by law, effective as of the Closing, (a)(i) the

transfer of any Purchased Assets to NewCo, and (ii) the sale of the Purchased Assets and/or the

NewCo Stock by the Debtors to Buyer, shall constitute a legal, valid, and effective transfer of the

Purchased Assets notwithstanding any requirement for approval or consent by any Person and


                                                 19
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231        Filed 09/25/19   Page 20 of 38



shall vest Buyer or NewCo, as applicable, with all right, title, and interest of the Debtors in and

to the Purchased Assets and/or the NewCo Stock, free and clear of all Liens of any kind (other

than the Permitted Liens) pursuant to Section 363(f) of the Bankruptcy Code, and (b) the

assumption of the Assumed Liabilities by Buyer and/or NewCo shall constitute a legal, valid and

effective delegation and assignment of all Assumed Liabilities to Buyer and/or NewCo, and shall

divest the Debtors of all liability with respect to any Assumed Liabilities, subject to payment of

the applicable Cure Costs, if any. Unless otherwise agreed to by the Debtors and Buyer, the

Closing Date shall be September 30, 2019, and the Closing shall be deemed to occur at 12:01

a.m. (prevailing time at each Continuing Restaurant) on September 30, 2019. For the avoidance

of doubt, Buyer shall be responsible for performing under the Assumed Contracts in accordance

with the provisions of the applicable Assumed Contract.

    11.         The sale of the Purchased Assets and/or the NewCo Stock is not subject to

avoidance pursuant to Section 363(n) of the Bankruptcy Code.

    12.         At the Closing, the Debtors shall be, and hereby are, authorized, empowered, and

directed, pursuant to Sections 105, 363(b), and 365 of the Bankruptcy Code, to transfer any such

Purchased Assets to NewCo, as directed by Buyer, and to sell the Purchased Assets, including the

Assumed Contracts, and/or the NewCo Stock to Buyer. The sale of the Purchased Assets and/or

the NewCo Stock shall vest Buyer and/or NewCo, as applicable, with all right, title and interest

of the Debtors to the Purchased Assets and the NewCo Stock, in each instance, free and clear of

any and all Liens (other than the Permitted Liens) with all such Liens to attach only to the

proceeds of the sale with the same priority, validity, force, and effect, if any, as they now have in

or against the Purchased Assets and/or the NewCo Stock, subject to all claims and defenses the

Debtors may possess with respect thereto. Following the Closing Date, no holder of any Liens in


                                                 20
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 21 of 38



the Purchased Assets and/or NewCo Stock (other than the Permitted Liens) shall interfere with

Buyer’s or NewCo’s use and enjoyment of the Purchased Assets based on or related to such

Liens, or any actions that the Debtors may take in their chapter 11 cases and no person shall take

any action to prevent, interfere with or otherwise enjoin consummation of the transactions

contemplated in or by the Agreement or this Order.

    13.         The provisions of this Order authorizing the sale of the Purchased Assets and/or

the NewCo Stock free and clear of Liens (other than the Permitted Liens) shall be self-executing,

and neither the Debtors nor Buyer shall be required to execute or file releases, termination

statements, assignments, consents, or other instruments to effectuate, consummate, and

implement the provisions of this Order. However, the Debtors, Buyer and NewCo, and each of

their respective officers, employees, and agents are hereby authorized and empowered to take all

actions and execute and deliver any and all documents and instruments that either the Debtors or

Buyer deem necessary, desirable or appropriate to implement and effectuate the terms of the

Agreement and this Order, including amendments to the Agreement.

    14.         On or before the Closing Date, the Debtors’ creditors are authorized and directed

to execute such documents and take all other actions as may be necessary to release, effective as

of the Closing, any Liens (other than the Permitted Liens) of any kind against the Purchased

Assets and/or the NewCo Stock, as such Liens may have been recorded or may otherwise exist.

Except as expressly provided in the Agreement, if any Person that has filed financing statements

or other documents or agreements evidencing any Liens in or against the Purchased Assets and/or

the NewCo Stock (other than the Permitted Liens) shall not have delivered to the Debtors prior to

the Closing after request therefor, in proper form for filing and executed by the appropriate

parties, termination statements, instruments of satisfaction, or releases of all such Liens that the


                                                21
PHIL1 8226725v.12
              Case 19-11509-JTD         Doc 231     Filed 09/25/19   Page 22 of 38



Person has with respect to the Purchased Assets and/or the NewCo Stock, effective as of the

Closing, the Debtors are hereby authorized to execute such statements, instruments, releases, and

other documents on behalf of the Person with respect to such Purchased Assets and/or the

NewCo Stock prior to the Closing, and Buyer is authorized to file such documents after Closing.

    15.         Buyer and/or NewCo shall be authorized, as of the Closing Date, to operate under

any license, permit, approval, certificate of occupancy, authorization, operating permit,

registration, plan and the like of any Governmental Authority relating to the Purchased Assets or

held by the Debtors, and to the greatest extent available under applicable law, all such licenses,

permits, approvals, certificates of occupancy, authorizations, operating permits, registrations,

plans and the like of any Governmental Authority are deemed to have been, and hereby are,

deemed to be transferred to Buyer and/or NewCo, as applicable, as of the Closing Date.

Furthermore, immediately upon the Closing, Buyer and/or NewCo shall be entitled to continue to

sell alcoholic beverages at the premises included in the Purchased Assets upon the same terms as

the Debtors were selling such alcoholic beverages, until such time as Buyer and/or NewCo, as

applicable, has obtained its own Liquor Licenses (as defined in the Agreement). All applicable

state alcoholic beverage control, law enforcement, and regulatory agencies shall not interrupt any

of the Business without first bringing the matter before this Court. Furthermore, the Business

shall, pursuant to the Management Agreement, continue operating under all existing Liquor

Licenses of the Debtors until such licenses have been changed to the name of Buyer and/or

NewCo, as applicable, including but limited to state alcoholic beverage licenses, state food

service licenses, local occupational licenses, and any other licenses need to operate the Business

with no interruption to the Business.




                                               22
PHIL1 8226725v.12
              Case 19-11509-JTD         Doc 231       Filed 09/25/19    Page 23 of 38



    16.         All of the Debtors’ interests in the Purchased Assets and/or the NewCo Stock to

be acquired by Buyer under the Agreement shall be, as of the Closing Date and upon the

occurrence of the Closing, transferred to and vested in Buyer or NewCo, as applicable. Upon the

occurrence of the Closing, this Order shall be considered and shall constitute for any and all

purposes a full and complete general assignment, conveyance, and transfer of the Debtor’s

interest in the Purchased Assets under the Agreement and/or a bill of sale or assignment

transferring good and marketable, indefeasible title and interest in the Purchased Assets and the

NewCo Stock to Buyer or NewCo, as applicable.

    17.         Except as expressly provided in the Agreement, the Assignment and Assumption

Agreement, the Management Agreement, each Single Location Assignement or this Order, Buyer

is not assuming nor shall it or any Affiliate of Buyer, including NewCo, be in any way liable or

responsible, as a successor or otherwise, for any liabilities, debts, or obligations of the Debtors in

any way whatsoever relating to or arising from the Debtors’ ownership or use of the Purchased

Assets prior to the Closing Date, or any liabilities calculable by reference to the Debtors or their

operations or the Purchased Assets, or relating to continuing or other conditions existing on or

prior to the Closing Date, which liabilities, debts, and obligations are hereby extinguished insofar

as they may give rise to liability, successor or otherwise, against Buyer or any affiliate of Buyer,

including NewCo.

    18.         Except as otherwise expressly provided in the Agreement, each of the Debtors’

creditors is authorized and directed to execute such documents and take all other actions as may

be necessary to release, effective as of the Closing, their respective Liens (other than the

Permitted Liens) against the Purchased Assets and/or the NewCo Stock, if any, as may have been

recorded or may otherwise exist.


                                                 23
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231        Filed 09/25/19     Page 24 of 38



    19.         Except as otherwise expressly provided in the Agreement, all Persons presently or

on or after the Closing Date in possession of some or all of the Purchased Assets are directed to

surrender possession of the Purchased Assets to Buyer or NewCo, as applicable, on the Closing

Date or at such time thereafter as Buyer may request.

    20.         Subject to the terms of the Agreement and the occurrence of the Closing Date, the

assumption by the Debtors of the Assumed Contracts and the sale and assignment of such

agreements and unexpired leases (other than such agreements and unexpired leases that are

Designation Rights Assets that do not become Assumed Contracts pursuant to Section 2.7 of the

Agreement) to Buyer or NewCo, as applicable, as provided for or contemplated by the

Agreement, be, and hereby is, authorized and approved pursuant to Sections 363 and 365 of the

Bankruptcy Code.

    21.         The Assumed Contracts shall be deemed valid and binding and in full force and

effect and assumed by the Debtors and sold and assigned to Buyer (or NewCo, as directed by

Buyer) at the Closing (or such later date with respect to any Designated Rights Asset pursuant to

Section 2.7 of the Agreement), pursuant to Sections 363 and 365 of the Bankruptcy Code, subject

only to the payment of the Cure Costs. The Debtors shall file with the Court within one (1)

business day of entry of this Order, a notice identifying the Assumed Contracts and the Cure

Costs associated with such Assumed Contracts, if any, and the Designated Rights Assets.

    22.         Upon the Closing (or such later date with respect to any Designated Rights Asset

pursuant to Section 2.7 of the Agreement), in accordance with Sections 363 and 365 of the

Bankruptcy Code, Buyer or NewCo, as applicable, shall be fully and irrevocably vested in all

right, title, and interest in and to each Assumed Contract.           The Debtors shall reasonably

cooperate with, and take all actions reasonably requested by, Buyer to effectuate the foregoing.


                                                24
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231       Filed 09/25/19   Page 25 of 38



    23.         Pursuant to Sections 365(b)(l)(A) and (B) of the Bankruptcy Code, and except as

otherwise provided in this Order, within seven (7) days of the Closing Date, or such other date

that the Assumed Contract is assumed by the applicable Seller and assigned to Buyer and/or

NewCo, Buyer shall pay or cause to be paid (or, with respect to Designation Rights Assets,

promptly following the date that such contract becomes an Assumed Contract) to the non-debtor

parties to any Assumed Contracts the requisite Cure Costs, if any, set forth on the notice filed

with the Court on August 17, 2017 [Docket No. 172] as amended on September 29, 2109

[Docket No. 218] (the “Cure Costs Schedule”), except to the extent that a Cure Cost was

amended on the record of the Sale Hearing, following the assumption and assignment thereof.

The Cure Costs are hereby fixed at the amounts set forth on the Cure Costs Schedule, or the

amounts set forth on the record of the Sale Hearing, as the case may be, and each non-debtor

party to any Assumed Contract is forever bound by such Cure Costs applicable to such Assumed

Contract. For the avoidance of doubt, each counterparty to any of the Debtors’ executory

contracts or unexpired leases that are Designation Rights Assets shall also be forever bound by

the Cure Costs applicable to such Assumed Contract, except, but solely to the extent, the

counterparty timely asserted an objection in accordance with the provisions of the Sale

Procedures Order. Nothing in this Order is intended to modify or limit the Debtors’ obligations

under Section 365(d)(3) of the Bankruptcy Code with respect to obligations due under any Lease

that is a Designation Rights Asset or Buyer’s responsibilities under the Agreement, the

Assignment and Assumption Agreement, the Single Location Assignment and the Management

Agreement with respect to any Lease that is a Designation Rights Asset.

    24.         Except as otherwise provided in the Agreement, the Management Agreement or

this Order, all defaults or other obligations under the Assumed Contracts arising prior to the


                                               25
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 26 of 38



Closing Date (without giving effect to any acceleration clauses, assignment fees, increases,

advertising rates, or any other default provisions of the kind specified in Section 365(b)(2) of the

Bankruptcy Code) shall be deemed cured by payment of the Cure Costs.

    25.         Any provision in any Assumed Contract that purports to declare a breach, default,

or payment right as a result of an assignment or a change of control in respect of the Debtors is

unenforceable with respect to the transactions and assignments authorized by this Order or any

subsequent Order, and all Assumed Contracts shall remain in full force and effect, subject only to

payment of the appropriate Cure Costs, if any. No sections or provisions of any Assumed

Contract that purport to provide for additional payments, penalties, charges, or other financial

accommodations in favor of the non-debtor party to the Assumed Contract shall have any force

and effect with respect to the sale transaction and assignments authorized by this Order, and such

provisions constitute unenforceable anti-assignment provisions under Section 365(f) of the

Bankruptcy Code and/or are otherwise unenforceable under Section 365(e) of the Bankruptcy

Code and no assignment of any Assumed Contract pursuant to the terms of the Agreement shall

in any respect constitute a default under any Assumed Contract. The non-debtor party to each

Assumed Contract shall be deemed to have consented to such assignment under

Section 365(c)(1)(B) of the Bankruptcy Code, and Buyer or NewCo, as applicable, shall enjoy all

of the Debtors’ rights and benefits under each such Assumed Contract as of the applicable date of

assumption without the necessity of obtaining such non-debtor party’s written consent to the

assumption or assignment thereof.

    26.         Buyer has satisfied all requirements under Sections 365(b)(1) and 365(f)(2) of the

Bankruptcy Code to provide adequate assurance of future performance under the Assumed

Contracts.


                                                26
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 27 of 38



    27.         Subject to the payment of applicable Cure Costs, if any, and except as set forth in

the Agreement, the Management Agreement and this Order, the Debtors and their estates shall be

relieved of any liability for any breach of any of the Assumed Contracts occurring from and after

Closing, pursuant to and in accordance with Section 365(k) of the Bankruptcy Code.

    28.         A Landlord under a Lease that is an Assumed Contract may seek to recover from

the Debtors (but not the Buyer) indemnification obligations, if any, arising from third-party

claims asserted with respect to or arising from the Debtors’ use and occupancy of the premises

under a Lease that is an Assumed Contract prior to the Closing for which the Debtors had a duty

to indemnify such Landlord, solely with respect to available insurance coverage that survives the

Closing, if any.

    29.         Pursuant to Sections 105(a), 363, and 365 of the Bankruptcy Code, all parties to

the Assumed Contracts shall have no claims against Buyer or NewCo relating to any assignment

fee, default, breach or claim or pecuniary loss, or condition to assignment, arising under or

related to the Assumed Contracts existing as of the Closing Date or arising by reason of the

Closing Date, except for any amounts that are Assumed Liabilities being assumed by Buyer or

NewCo under the Agreement.

    30.         Notwithstanding anything to the contrary herein, but otherwise in accordance with

Section 2.7 of the Agreement, Buyer shall have the right, with respect to the Designation Rights

Assets, to notify the Debtors of Buyer’s intention to include an as Assumed Contract or as a

Purchased Asset, any Designation Rights Asset, through October 31, 2019. The Debtors shall

provide the counterparties of the Debtors’ executory contracts and unexpired leases notice of

Buyer’s intention to assume any Designation Rights Asset. For the avoidance of doubt, any

reference in this order to “Assumed Contracts” or “Purchased Assets” shall, unless otherwise


                                                27
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 28 of 38



indicated, include any Designation Rights Asset that becomes an Assumed Contract and/or

Purchased Asset after the date of this Order, subject to the terms and conditions of the

Agreement.

    31.         Each and every federal, state, and local governmental agency or department is

hereby directed to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Agreement and this Order. This Order and the

Agreement shall be binding upon and govern the acts of all such federal, state, and local

governmental agencies and departments, including any filing agents, filing officers, title agents,

recording agencies, secretaries of state, and all other persons and entities who may be required by

operation of law, the duties of their office, or contract, to accept, file, register, or otherwise

record or release any documents or instruments, or who may be required to report or insure any

title in or to the Purchased Assets.

    32.         To the extent permitted by Section 525 of the Bankruptcy Code, no Governmental

Authority may revoke or suspend any permit or license relating to the operation of the Purchased

Assets sold, transferred, or conveyed to Buyer on account of the filing or pendency of these

chapter 11 cases or the consummation of the transactions contemplated by the Agreement.

    33.         Buyer has not assumed or is otherwise not obligated for any of the Debtors’

liabilities other than the Assumed Liabilities as set forth in the Agreement, and Buyer has not

purchased any of the Debtors’ assets expressly excluded from the Purchased Assets pursuant to

the Agreement (the “Excluded Assets”). Consequently, all Persons, Governmental Units (as

defined in Sections 101(27) and 101(41) of the Bankruptcy Code) and all holders of Liens (other

than the Permitted Liens) based upon or arising out of liabilities retained by the Debtors are may

not take any action against Buyer, NewCo, the Purchased Assets or the NewCo Stock to recover


                                                28
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231         Filed 09/25/19   Page 29 of 38



any Liens or on account of any liabilities of the Debtors other than Assumed Liabilities pursuant

to the Agreement. All persons holding or asserting any Liens in the Excluded Assets may not

assert or prosecute such Liens or any cause of action against Buyer, NewCo, the Purchased

Assets or the NewCo Stock for any liability associated with the Excluded Assets.

    34.         Buyer and NewCo are not “successors” to the Debtors or their estates by reason of

any theory of law or equity, and neither Buyer nor NewCo shall assume, or be deemed to assume,

or in any way be responsible for any liability or obligation of any of the Debtors and/or their

estates including, but not limited to, any bulk sales law, successor liability, or similar liability

except for the assumption of the Assumed Liabilities and as expressly provided in the

Agreement. Without otherwise limiting the foregoing, Buyer has agreed to assume gift card

obligations of Sellers as of the Closing Date (and not paid by Sellers prior thereto) in an

aggregate amount not to exceed $4,100,000, and Buyer shall have no liability for gift card

obligations of Sellers as of the Closing Date for any amount exceeding $4,100,000.00. Except to

the extent Buyer assumes the Assumed Liabilities pursuant to the Agreement, neither the transfer

of the Purchased Assets to Buyer or NewCo, as applicable, and the transfer of the NewCo Stock

to Buyer, nor the fact that Buyer or NewCo is using any of the Purchased Assets previously

operated by the Debtors, will cause Buyer or any of its affiliates, including NewCo, to be deemed

a successor in any respect to the Debtors’ business within the meaning of any foreign, federal,

state or local revenue, pension, ERISA, tax, labor, employment, environmental, or other law, rule

or regulation (including, without limitation, filing requirements under any such laws, rules or

regulations), or under any products liability law or doctrine with respect to the Debtors’ liability

under such law, rule or regulation or doctrine.




                                                  29
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231        Filed 09/25/19   Page 30 of 38



    35.         Further, except for the Assumed Liabilities and as provided in the Agreement,

transfer of title and possession of the Purchased Assets and/or the NewCo Stock shall be free and

clear of any Claims pursuant to any successor or successor-in-interest liability theory, including

the following: (a) any employment or labor agreements, (b) all deeds of trust and security

interests, (c) any pension or medical benefit plan of the Debtors, compensation or other employee

benefit plan of the Debtors, welfare, agreements, practices and programs, (d) any other employee,

worker’s compensation, occupational disease or unemployment or temporary disability related

claim, including, without limitation, Claims that might otherwise arise under or pursuant to

(i) the Employee Retirement Income Security Act of 1974, as amended, (ii) the Fair Labor

Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act

of 1973, (v) the National Labor Relations Act, (vi) the Worker Adjustment and Retraining Act of

1988, (vii) the Age Discrimination and Employee Act of 1967 and Age Discrimination in

Employment Act, as amended, (viii) the Americans with Disabilities Act of 1990, (ix) the

Consolidated Omnibus Budget Reconciliation Act of 1985 (unless otherwise provided for under

such statute and any regulations promulgated thereunder), (x) state discrimination laws, (xi) state

unemployment compensation laws or any other similar state laws, or (xii) any other state or

federal benefits or Claims relating to any employment with the Debtors or any predecessors,

(e) environmental or other Claims or Liens arising from existing conditions on or prior to the

Closing (including, without limitation, the presence of hazardous, toxic, polluting or

contaminating substances or waste) that may be asserted on any basis, including, without

limitation, under the Comprehensive Environmental Response, Compensation, and Liability Act,

42 U.S.C. §§ 9601, et seq., or other state or federal statute, (f) any bulk sales or similar law,

(g) any Tax statutes or ordinances, including, without limitation, the Internal Revenue Code of


                                                30
PHIL1 8226725v.12
              Case 19-11509-JTD       Doc 231       Filed 09/25/19   Page 31 of 38



1986, as amended, and (h) any and all theories of successor liability, including any theories on

successor products liability grounds or otherwise. Without limiting the effect or scope of the

foregoing or any other provision of this Order, the Debtors shall retain responsibility for any

PACA Claims or PASA Claims. Buyer and/or NewCo, as applicable, will take the Purchased

Assets, and the Buyer will take the NewCo Stock in each instance, free and clear of any and all

PACA Claims and PASA Claims and the Purchased Assets and the NewCo Stock are being

transferred, in each instance, free and clear of any trusts provided for in PACA or PASA.

    36.         Except to the extent expressly included in the Assumed Liabilities or provided in

the Agreement, Buyer and its affiliates, including NewCo, shall have no liability, obligation, or

responsibility under the WARN Act (29 U.S.C. §§ 210 et seq.) or the Comprehensive

Environmental Response Compensation and Liability Act, or any foreign, federal, state or local

labor, employment, or environmental law by virtue of Buyer’s purchase of the Purchased Assets

and/or the NewCo Stock or their assumption of the Assumed Liabilities, as applicable.

    37.         Except to the extent expressly included in the Assumed Liabilities or provided in

the Agreement, pursuant to Sections 105 and 363 of the Bankruptcy Code, all Persons including,

but not limited to, the Debtors, all debt holders, equity security holders, the Debtors’ employees

or former employees, Governmental Authorities, lenders, parties to or beneficiaries under any

benefit plan, trade and other creditors asserting or holding a Lien of any kind or nature

whatsoever against, in, or with respect to any of the Debtors or the Purchased Assets (other than

the Permitted Liens), arising under or out of, in connection with, or in any way relating to the

Debtors, the Purchased Assets, the NewCo Stock, the operation of the Debtors’ businesses prior

to the Closing Date, or the transfer of the Purchased Assets and/or NewCo Stock to Buyer in

accordance with the Agreement and this Order, shall be forever barred, estopped, and


                                               31
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231        Filed 09/25/19   Page 32 of 38



permanently enjoined from asserting, prosecuting, or otherwise pursuing such Lien, including

assertion of any right of setoff or subrogation, and enforcement, attachment, or collection of any

judgment, award, decree, or order, against Buyer and NewCo or any of their affiliate, successor

or assign thereof and each of their respective current and former members, officers, directors,

attorneys, employees, partners, affiliates, financial advisors, and representatives (each of the

foregoing in its individual capacity), the Purchased Assets, or the NewCo Stock.

    38.         Without limiting the generality of the foregoing, except to the extent expressly

included in the Assumed Liabilities or provided in the Agreement, Buyer shall not assume or be

obligated to pay, perform or otherwise discharge any workers’ compensation debts, obligations,

and liabilities of the Debtors arising pursuant to state law or otherwise. This Order is intended to

be all inclusive and shall encompass, but not be limited to, workers’ compensation Claims or

suits of any type, whether now known or unknown, whenever incurred or filed, which have

occurred or which arise from work-related injuries, diseases, death, exposures, intentional torts,

acts of discrimination, or other incidents, acts, or injuries prior to the Closing Date, including,

but not limited to, any and all workers’ compensation Claims filed or to be filed, or any

reopening of such Claims, by or on behalf of any of the Debtors’ current or former employees,

persons on laid-off, inactive or retired status, or their respective dependents, heirs or assigns, as

well as any and all premiums, assessments, or other obligations of any nature whatsoever of the

Debtors relating in any way to workers’ compensation liability, except as otherwise specifically

set forth in the Agreement.

    39.         The Debtors are authorized and required, without further need of any

authorization from the Court, to transfer immediately, and in no event later than 10 days, to




                                                 32
PHIL1 8226725v.12
              Case 19-11509-JTD           Doc 231        Filed 09/25/19   Page 33 of 38



Buyer any cash or receipts received by the Debtors that should have been submitted to or is the

property of Buyer in accordance with the Agreement.

    40.            Subject to the terms of the Agreement, the Agreement and any related agreements

and/or instruments may be waived, modified, amended, or supplemented by agreement of the

Debtors and Buyer, without further action or order of the Court; provided, however, that any such

waiver, modification, amendment, or supplement is not materially adverse to the Debtors and

substantially conforms to, and effectuates, the Agreement and any related agreements and/or

instruments and this Order.

    41.            The failure specifically to include any particular provisions of the Agreement or

any related agreements or instruments in this Order shall not diminish or impair the effectiveness

of such provisions, it being the intent of the Court, the Debtors, and Buyer that the Agreement

and any related agreements and instruments are authorized and approved in their entirety with

such amendments thereto as may be made by the parties in accordance with this Order prior to

Closing, and each such provision of the Agreement shall be enforceable by or against each of the

Parties thereto.

    42.            Nothing contained in this Order shall affect or impair the claims, rights, and

powers of the United States of America; provided, however, that, except as otherwise provided in

the Agreement, any such claims, rights or powers of the United States of America shall not be

construed in any way as Assumed Liabilities under this Order or the Agreement.

    43.            No bulk sale law or any similar law of any state or other jurisdiction shall apply in

any way to the sale and the transactions contemplated by the Agreement.

    44.            This Order and the Agreement shall be binding upon and govern the acts of all

Persons including, without limitation, the Debtors and Buyer, their respective successors, and


                                                    33
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 34 of 38



permitted assigns, including, without limitation, any chapter 11 trustee hereinafter appointed for

the Debtors’ estates, any committee subsequently appointed in these chapter 11 cases or any

trustee appointed in a chapter 7 case if these cases are converted from chapter 11, all creditors of

any Debtor (whether known or unknown), filing agents, filing officers, title agents, recording

agencies, secretaries of state, and all other Persons who may be required by operation of law, the

duties of their office, or contract, to accept, file, register, or otherwise record or release any

documents or instruments, or who may be required to report or insure any title in or to the

Purchased Assets.

    45.         Nothing in any order of this Court or contained in any plan of reorganization or

liquidation confirmed in these chapter 11 cases, or in any subsequent or converted cases of the

Debtors under chapter 7 or chapter 11 of the Bankruptcy Code, shall conflict with or derogate

from the provisions of the Agreement or the terms of this Order.

    46.         Notwithstanding Bankruptcy Rules 6004, 6006, and 7062, this Order shall be

effective and enforceable immediately upon entry and its provisions shall be self-executing. In

the absence of any Person obtaining a stay pending appeal, the Debtors and Buyer are free to

close under the Agreement at any time, subject to the terms of the Agreement. In the absence of

any Person obtaining a stay pending appeal, if the Debtors and Buyer close under the Agreement,

Buyer shall be deemed to be acting in “good faith” and shall be entitled to the protections of

Section 363(m) of the Bankruptcy Code as to all aspects of the transactions under and pursuant to

the Agreement if this Order or any authorization contained herein is reversed or modified on

appeal.




                                                34
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 35 of 38



    47.         The automatic stay provisions of Section 362 of the Bankruptcy Code are vacated

and modified to the extent necessary to implement the terms and conditions of the Agreement

and the provisions of this Order.

    48.         Buyer may, in accordance with Section 9.6 of the Agreement, assign its rights

thereunder to one or more Affiliates or other designated entities. To the extent such assignment

is effected, the definition of “Buyer” hereunder shall include any such assignee or other

designated entities. The provisions of this Order shall be binding on and inure to the benefit of

all successors and assignees of Sellers and Buyer.

    49.         Notwithstanding any provision in this Order, the determination of whether the

Debtors may assume and assign certain contracts and leases pursuant to Section 365 of the

Bankruptcy Code, including but not limited to, determination as to the appropriate cure amount

(unless such cure amount was resolved at or prior to the Sale Hearing) and adequate assurance of

future performance by Buyer as to each of the following listed parties, shall be expressly reserved

for further proceedings pending Buyer’s further determination whether to assume and have

assigned the contract or lease the Debtors have with these parties, at which time Buyer and each

of these listed objecting parties may schedule a further hearing before the Court on the issue of

adequate assurance of future performance and/or appropriate cure amount on at least seven (7)

days’ prior notice to the parties affected as set forth on the attached Exhibit B (collectively, the

“Objecting Parties”); provided, however, nothing herein shall alter or amend any scheduled

hearing on Cure Costs. Pending such further determinations, no assets associated with the

Objecting Parties’ contracts and leases shall be deemed sold or assigned to Buyer, and the rights

of the Objecting Parties under Section 365 of the Bankruptcy Code with respect to adequate

assurance of future performance are fully preserved; provided, however, that: (a) unless rejected,


                                                35
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231       Filed 09/25/19   Page 36 of 38



the foregoing Contracts and Leases shall be Designated Rights Assets until such time as the

Court resolves such outstanding objection; and (b) the failure of Buyer to provide adequate

assurance of future performance at such hearing with respect to any Designation Rights Asset

and any resulting failure of assignment of such Designation Rights Asset shall not result in any

adjustment to the Purchase Price or otherwise give rise to any liability on the part of the Sellers.

Furthermore, nothing in this Order shall prejudice the right of any party to object to the

assumption and assignment of any Contract in the event that the Debtors breach their obligations

under the Contract after the date hereof and prior to the assumption and assignment of the

Assigned Lease; provided, however, that the counter party to any such Contract must give

counsel to the Debtors and Buyer notice in writing by email to dpacitti@klehr.com and

npernick@coleschotz.com, respectively, of the breach within three (3) business days of such

counter party having knowledge of the occurrence of the breach.

    50.         Pursuant to the Agreement and the Management Agreement, obligations owed to

the Objecting Parties shall be fulfilled as they come due, including any rent payments or

requirements related to insurance policies provided in the Objecting Parties’ contracts and leases.

Notwithstanding any provision of this Order, the Objecting Parties shall retain all their rights

regarding the Debtors’ timely performance of all obligations under the Objecting Parties’

contracts and leases, including without limitation their rights under Section 365(d)(3) of the

Bankruptcy Code, until such time as the Debtors reject or assume and assign the Objecting

Parties’ contracts and leases.

    51.         The Debtors are authorized to enforce their rights under any confidentiality

agreements they entered into with other potential bidders with respect to the Purchased Assets for

the benefit of Buyer and NewCo for the term of each respective confidentiality agreement.


                                                36
PHIL1 8226725v.12
               Case 19-11509-JTD          Doc 231       Filed 09/25/19    Page 37 of 38



    52.          This Court shall retain exclusive jurisdiction to enforce the terms and provisions

of this Order, the Sale Procedures Order, and the Agreement in all respects and to decide any

disputes concerning this Order, the Agreement, or the rights and duties of the parties hereunder

or thereunder or any issues relating to the Agreement and this Order including, but not limited to,

the interpretation of the terms, conditions and provisions hereof and thereof, the status, nature

and extent of the Purchased Assets and any Assumed Contracts, and all issues and disputes

arising in connection with the relief authorized herein, inclusive of those concerning the transfer

of the Purchased Assets and/or the NewCo Stock free and clear of all Liens (except Permitted

Liens).

    53.          Notwithstanding anything to the contrary in this Sale Order, the Agreement, or the

Sale Motion, the Debtors, the DIP Lenders, and the Multnomah County Oregon Tax Collector

(hereafter, “Multnomah County” and collectively, the “Parties”) have resolved Multnomah

County’s Limited Objection to the Sale [Docket No. 191] by agreeing that:

          (1) Multnomah County’s $110,711.20 statutory lien (the “Lien”) under Oregon state law
              for unpaid 2019 ad valorem taxes on the Debtors’ personal property located within
              Multnomah County, Oregon (i.e., on the real and personal property located at: (i)
              Stanford’s Restaurant located at 913 Lloyd Center, Portland, OR 97323 (Account
              Number P630344 in the amount of $12,581.43); (ii) Henry’s Tavern located at 7000
              NE Airport Way, Portland, OR 97218 (Account Number P674666 in the amount of
              $23,671.60); (iii) Henry’s 12th Street Tavern located at 10 NW 12th Ave., Portland,
              OR 97209 (Account Number P630352 in the amount of $18,155.74); (iv) Stanford’s
              Restaurant located at 7000 NE Airport Way, Portland, OR 97218 (Account Number
              P630351 in the amount of $8,600.02); (v) Stanford’s Restaurant located at 1440
              Jantzen Beach Center, Portland, OR 97217 (Account Number P630347 in the amount
              of $10,225.97); (vi) Portland Seafood Company located at 9722 SE Washington St.,
              Portland, OR 97216 (Account Number P630343 in the amount of $10,818.66); (vii)
              Portland City Grill located at 111 SW 5th Avenue, Floor 30, Portland, OR 97204
              (Account Number P630340 in the amount of $17,941.89); and (viii) Marina Fish
              House #60 located at 0425 SW Montgomery St., Portland, OR 97201 (Account
              Number P630339 in the amount of $8,715.89)) shall attach to the Purchase Price with
              the same validity, priority, force and effect as existed immediately prior to the closing,



                                                   37
PHIL1 8226725v.12
              Case 19-11509-JTD        Doc 231        Filed 09/25/19   Page 38 of 38



            pending final agreement among the Parties or Court determination as to the ultimate
            validity and priority of the Lien as set forth herein;

        (2) the Debtors shall reserve and segregate apart from all other funds $110,711.20 of the
            Purchase Price (the “Reserved Proceeds”);

        (3) any party seeking to challenge the validity or priority of Multnomah County’s Lien
            shall file an objection thereto within sixty (60) days after the entry of the Sale Order;

        (4) if a challenge to the validity or priority of Multnomah County’s Lien is timely filed,
            then the Court shall resolve all issues related to the distribution of the Reserved
            Proceeds; and

        (5) finally, the Parties agree that if a challenge to the validity or priority of Multnomah
            County’s Lien is not timely filed, and a chapter 11 plan is not confirmed within six
            months after the closing on the Sale, or the Debtors move to convert their chapter 11
            cases to cases under chapter 7 of the Bankruptcy Code, or the Debtors move for a
            dismissal of their chapter 11 cases, then the Debtors shall promptly pay Multnomah
            County the Reserved Proceeds, without the need for additional authorization by the
            Court, unless otherwise paid in full by Buyer or Assignee.




       Dated: September 25th, 2019                           JOHN T. DORSEY
       Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



                                                 38
PHIL1 8226725v.12
